DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 10/19/2020 has been entered. Claim 2 is cancelled. Claims 16-20 are newly added. Claims 1 and 3-20 are pending in this application.  Claims 6-15 and 17-20 are withdrawn. Claims 1, 3-5, and 16 are currently under examination.   

Priority
This application is a 371 of PCT/EP2019/060017 filed on 04/17/2019 and claims foreign priority of EUROPEAN PATENT OFFICE (EPO) 18169989.3 filed on 04/27/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group I (claims 1, 3-5, and 16) in the reply filed on 05/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 6-15 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/03/2022. Thus, claims 1, 3-5, and 16 are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/04/2020 has been considered.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: In claim 1, the presence of withdrawn method B) may be amended to become a separate independent claim or amended along with method A) for rejoining once method A) is allowed. In claim 3, delete the redundant recitations “Pseudomonas” (line 4) and “Acinetobacter” (line 7), which have been recited in lines 3 and 4, respectively; and change the recitation “and/or” (line 12) to “or” because one bacterium cannot belong to two different genera. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(I) Claims 1, 3-5, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3-5 and 16 depend from claim 1.
“To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings”. See MPEP 2163 [R-10.2019][I]. “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”)”. See MPEP § 2163 [R-10.2019] [II.A.3.(a).ii)].
Claim 1 recites “identifying a synergistic antibacterial effect of at least two drug compounds on a bacterium and selecting said at least two drug compounds” (lines 14-15).  The specification disclosed “As used herein, "synergy" or "synergistic effect" refers to the effect that occurs when at least two compounds interact, and result in an overall effect that is greater than the sum of individual effects of either of said compounds used alone” (p. 4/77, last para.), “"Synergistic"… effects are scored by permutation p-values as described below in the "Methods" section of this description” (p. 5/77, para. 3), and “For every permutation, the Ꜫ distribution of a given combination was compared to a Ꜫ distribution of the same size randomly sampled from the complete Ꜫ set for a given strain… Strong drug-drug interactions were assigned to those drug pairs simultaneously satisfying two criteria: i) 1st or 3rd quartile of the Ꜫ distribution below -0.1 or higher than 0.1, for synergies or antagonisms, respectively, and ii) p < 0.05 (after correcting for multiple testing, Benjamini-Hochberg)” (p. 36/77, last para.; p. 37/77, para. 1). However, the Results or Figures disclosed only (i) Figure 5 shows potent synergistic combinations against Gram-negative MDR clinical isolates. a) In vitro synergies, shown as 8x8 checkerboards. The vanillin-spectinomycin combination acts synergistically only against MDR E. coli strains, (ii) Figure 14 shows active synergies against Gram-negative MDR clinical isolates. a) Additional drug combinations against MDR E. coli and K. pneumoniae clinical isolates (related to Fig. 5a). Interactions are shown as 8x8 checkerboards and synergies have a black bold border, and (iii) Figure 15 shows the mode of Action for the vanillin-spectinomycin synergy. a) Spectinomycin MIC decreases upon addition of 100 μg/ml vanillin in the wildtype E. coli BW, as well as single-gene knockouts of members of the AcrAB-TolC efflux pump or its MarA regulator (p. 17/77, para. 3; p. 23/77, para. 2 to 3). There are no data for the “"synergy" or "synergistic effect" refers to the effect that occurs when at least two compounds interact, and result in an overall effect that is greater than the sum of individual effects of either of said compounds used alone” defined above. Also, there is no evidence in the literature to support that “"synergy" or "synergistic effect" refers to the effect that occurs when at least two compounds interact, and result in an overall effect that is greater than the sum of individual effects of either of said compounds used alone” is equal to “Strong drug-drug interactions were assigned to those drug pairs simultaneously satisfying two criteria: i) 1st or 3rd quartile of the Ꜫ distribution below -0.1 or higher than 0.1, for synergies or antagonisms, respectively, and ii) p < 0.05 (after correcting for multiple testing, Benjamini-Hochberg)” (see the attached search notes) and thus the limitations recited in the claims are unpredictable. Thus, Applicant was not in possession of the claimed genus.

(II) Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for use in the treatment of bacterial infections, does not reasonably provide enablement for use in the prevention of bacterial infections. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with this claim.
Applicants claim a method for developing a targeted therapy for use in the prevention of bacterial infections recited in claim 4. However, no limiting definition of “prevention” is given in the instant Specification.  In the absence of a limiting definition by the Applicants, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method for developing a targeted therapy for use in the prevention of bacterial infections as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate bacterial infections by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method for developing a targeted therapy for use in the prevention and/or treatment of bacterial infections, the method comprising: a) performing a method according to claim 1; b) identifying a selective antibacterial effect of the combination of said at least two drug compounds on a bacterium, and c) selecting said at least two drug compounds as identified in step b).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prevention of bacterial infections using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent bacterial infections. Brochado et al. (Nature 559:259-263, July 12, 2018) disclosed Fig. 4b, Drug synergies against the same MDR strains and drug combinations in the G. mellonella infection model. Larvae were infected by E. coli and K. pneumoniae MDR isolates (106 and 104 colony-forming units, respectively) and left untreated, treated with single drugs or with a combination of drugs. CST, colistin; CLR, clarithromycin; SPT, spectinomycin; VNL, vanillin. 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(page 262, Fig. 4). One of skilled artisan would understand that contemporary treatment or management of bacterial infections is to minimize bacterium-induced death, not to prevent, or to reduce for long-term the occurrence of or to eliminate bacterial infections.
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing bacterial infections as recited in the claim. The exemplary embodiments of the Specification merely present Fig. 5b, Drug synergies against the same MDR strains and drug combinations in the Galleria mellonella infection model. Larvae were infected by E. coli and K. pneumoniae MDR isolates (106 and 104 CFU, respectively) and left untreated, treated with single drugs or combination (p. 18/77, para. 1; p. 12/45 of Drawings).
    PNG
    media_image2.png
    490
    1097
    media_image2.png
    Greyscale
 
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the claimed method. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent bacterial infections.  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of bacterial infections, it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3 depends from claim 1.
Claim 1 recites “a synergistic antibacterial effect of at least two drug compounds” (lines 2 to 3), as well as “selecting said at least two drug compounds” and “identifying a synergistic antibacterial effect of said at least two drug compounds” (lines 5 and 13 to 14), in which the “at least two drug compounds” are the same in the above recitations. If the synergistic effect of at least two drug compounds is known in the preamble, it is not clear what the subsequent steps b), c), and d) are for. 
Claims 1, 5, and 16 recite the limitation "the first selected drug compound" (line 10 of claim 1), “said combination” (line 4 of claim 5), or “the strain” (line 1 of claim 16).  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a human-targeted drug, a food additive” (line 11), and the claim also recites “an antibiotic” (line 8) which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The criterium for “c) identifying a synergistic antibacterial effect of said at least two drug compounds in said bacterium” is omitted. In claim 4, the steps b) and c) are parts of a method according to claim 1 in step a), and thus the element to achieve the preamble “for developing a targeted therapy” is omitted.
Taken together with 112(a) rejections above, Applicant is advised to change the recitation “effect of at least two drug compounds on a bacterium” (lines 2 to 3 of claim 1) to “effect of at least two drugs on a bacterium”; to delete the recitation “said” (line 5 of claim 1) immediately after the recitation “b) selecting”; to replace the recitation “at least one of said drug” (line 5 of claim 1) with “a first drug”; to change the recitation “a human-targeted drug, a food additive” (line 11 of claim 1) to “other human-targeted drug, other food additive”; to replace the recitation “identifying a synergistic antibacterial effect of said at least two drug compounds in said bacterium” (lines 13 to 14 of claim 1) with “identifying said at least two drugs after detecting a synergistic antibacterial effect by a Bliss independence model on said bacterium”; to change the recitation “two drug compounds as identified” (line 15 of claim 1) to “two drugs as identified”; to delete the recitation “prevention and/or” (lines 1 to 2 of claim 4); to change the recitation “claim 1; a) identifying … c) selecting said at least two drug compounds as identified in step b)” (lines 3-6 of claim 4) to “claim 1 to select a combination of at least two drugs having said synergistic antibacterial effect on a bacterium; and b) formulating said combination for the targeted therapy”; to insert the clause “to select a combination of at least two drugs having said synergistic antibacterial effect on a bacterium” immediately after the recitation “claim 1” (line 3 of claim 5); and to change the recitation “the strain” (line 1 of claim 16) to “the bacterium”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(I) Claims 1, 3-5, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (WO 2013/103780, published on July 11, 2013, hereinafter referred to as Collins ‘780).
With regard to structural limitations “a method for identifying a synergistic antibacterial effect of at least two drugs on a bacterium, the method comprising: a) providing said bacterium (or a member of Escherichia, Pseudomonas, Acinetobacter, Staphylococcus, Streptococcus, Salmonella, Mycobacterium, Klebsiella, or Haemophilus; or an antibiotic resistant strain) to be tested for said antibacterial effect; b) selecting at least two drug compounds, wherein a first drug compounds is known to have an antibacterial effect on said bacterium of a), and wherein said at least one other drug compound is selected from: (i) an antibiotic, or a pharmaceutically acceptable salt thereof, wherein said antibiotic is known to belong to the same class and/or to target the same bacterial cellular process as the first selected drug compound; and (ii) other human-targeted drug, other food additive, or a pharmaceutically acceptable salt thereof; c) identifying said at least two drugs after detecting a synergistic antibacterial effect by a Bliss independence model on said bacterium; and d) selecting said at least two drugs as identified in step c)” (claims 1, 3, and 16), and “a method comprising: a) performing a method according to claim 1 to select a combination of at least two drugs having said synergistic antibacterial effect on a bacterium; and b) formulating said combination for the targeted therapy (or b) formulating said combination as selected into an antibacterial pharmaceutical composition)” (claims 4 and 5):
Collins ‘780 disclosed a systematic drug screen was conducted spanning five concentrations for each compound (carboxin and ampicillin) using the Bliss Independence and Highest Single Agent models of drug synergism to calculate that carboxin concentrations of 250μM or greater are synergistic with ampicillin concentrations between 7.5-10 μg/mL. Escherichia coli MG 1655 was used. While carboxin itself is not suitable as an antibiotic adjuvant due to human toxicity issues, validation that chemical inhibition of succinate dehydrogenase confers similar sensitivity as genetic perturbation allows translation of this finding to chemical library screening where non-toxic inhibitors of bacterial succinate dehydrogenase and other predicted targets may be found. There are at least two distinct classes of succinate dehydrogenase inhibitors or inhibitors of complex II: those that bind in the succinate pocket and those that bind in the ubiquinone pocket. Ubiquinone type inhibitors include, carboxin and thenoyltrifluoroacetone. Succinate-analogue inhibitors include the synthetic compound malonate, as well as the TCA cycle intermediates, malate and oxaloacetate (pages 22/176 to 23/176, [00141]; page 85/176, [00331]; page 28/176, [00157]). In some embodiments, the bacterial infection is resistant to one or more anti-microbial agents. In some embodiments, the bacterial infection involves one or more of E. coli, Klebsiella pneumoniae, Acinetobacter baumanii, Pseudomonas aeruginosa, Streptococcus pneumoniae, Mycobacterium tuberculosis, Staphylococcus aureus, Haemophilus influenzae, and Salmonella typhimurium. In some aspects, therapeutic compositions comprises a ROS target modulator and an antibiotic (pages 7/176 to 8/176, [0049 and 0051]; page 23/176, [00144]). 
Thus, these teachings of Collins ‘780 anticipate Applicant’s claims 1, 3-5, and 16, and would achieve the same intended results, including “identifying a synergistic antibacterial effect of at least two drugs”, “developing a targeted therapy for use in the treatment of bacterial infections”, and “producing an antibacterial pharmaceutical composition”, required by claims 1, 4, and 5.

(II) Claims 1, 3-5, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (WO 2018/081861, published on May 11, 2018, PCT filed on 11/02/2017 and benefitted from AU2016904472 filed on 11/02/2016, hereinafter referred to as Qiao ‘861).
With regard to structural limitations “a method for identifying a synergistic antibacterial effect of at least two drugs on a bacterium, the method comprising: a) providing said bacterium (or a member of Escherichia, Pseudomonas, Acinetobacter, or Klebsiella; or an antibiotic resistant strain, for example, multidrug resistance) to be tested for said antibacterial effect; b) selecting at least two drug compounds, wherein a first drug compounds is known to have an antibacterial effect on said bacterium of a), and wherein said at least one other drug compound is selected from: (i) an antibiotic, or a pharmaceutically acceptable salt thereof, wherein said antibiotic is known to belong to the same class and/or to target the same bacterial cellular process as the first selected drug compound; and (ii) other human-targeted drug, other food additive, or a pharmaceutically acceptable salt thereof; c) identifying said at least two drugs after detecting a synergistic antibacterial effect by a Bliss independence model on said bacterium; and d) selecting said at least two drugs as identified in step c)” (claims 1, 3, and 16), and “a method comprising: a) performing a method according to claim 1 to select a combination of at least two drugs having said synergistic antibacterial effect on a bacterium; and b) formulating said combination for the targeted therapy (or b) formulating said combination as selected into an antibacterial pharmaceutical composition)” (claims 4 and 5):
Qiao ‘861 disclosed that the Bliss Independence and Highest Single Agent (HSA) models were used to evaluate the degree of synergy based on the 3 h time point, which would quantitatively determine if the antimicrobial effect between two compounds was synergistic. The results are shown in Table 1. The two models, while independent of each other, were found to produce identical evaluations of synergism, except in one case where the Bliss Independence model computed functional synergy between S16 and gentamicin against A. baumannii, while the HSA model indicated otherwise. Table 1, Evaluation of the Absence/Presence of Synergy between S16 (a nano-sized, 16-arm star-shaped peptide polymer, comprising lysine and valine amino acid residues) and a Range of Antibiotics (CMDR: colistin and multidrug-resistant): 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 (page 60/108, lines 24-31;  page 58/108, lines 19-21; pages 69/108 to 70/108, Table 1). A composition can be formulated to contain one or more star shaped peptide polymers and/or anti-bacterial compounds in a concentration of from about 0.1 to less than about 50%. When simultaneous administration of a star shaped peptide polymer with an anti-bacterial compound is desired and the route of administration is the same, then a star shaped peptide polymer may be formulated with the anti-bacterial compound into the same dosage form (page 46/108, lines 11-13; page 10/108, lines 6-9).  
Thus, these teachings of Qiao ‘861 anticipate Applicant’s claims 1, 3-5, and 16, and would achieve the same intended results, including “identifying a synergistic antibacterial effect of at least two drugs”, “developing a targeted therapy for use in the treatment of bacterial infections”, and “producing an antibacterial pharmaceutical composition”, required by claims 1, 4, and 5.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/Primary Examiner, Art Unit 1623